Circuit Court for Baltimore County
Case No. 03-C-14-13449                   IN THE COURT OF APPEALS
Case No. 03-C-15-004149
Argued: November 5, 2015
                                             OF MARYLAND

                                           Misc. Docket AG No. 66
                                           September Term, 2014

                                           Misc. Docket AG No. 8
                                           September Term, 2015



                                     ATTORNEY GRIEVANCE COMMISSION

                                              OF MARYLAND

                                                      v.

                                          TAMARA RENEE GOOD


                                            Barbera, C.J.
                                            Battaglia
                                            Greene
                                            Adkins
                                            McDonald
                                            Watts
                                            Harrell, Jr., Glenn T., (Retired,
                                            Specially Assigned),


                                                           JJ.

                                           PER CURIAM ORDER



                                           Filed: November 6, 2015
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND           *   Court of Appeals
                                 *   of Maryland
                                 *
          v.                     *   Misc. Docket AG No. 66
                                 *   September Term, 2014
                                 *
TAMARA RENEE GOOD                *   Misc. Docket AG No. 8
                                 *   September Term, 2015


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 6th day November 2015,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Tamara Renee Good be, and she is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Tamara Renee Good from the register of attorneys, and pursuant to

Maryland Rule 16-760(e), shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 16-761(b), for which sum judgment is entered in

favor of the Attorney Grievance Commission of Maryland against Tamara

Renee Good.



                                      /s/ Mary Ellen Barbera
                                     Chief Judge